NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

YESUEM I. ADORNO,                        )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D17-1413
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 2, 2018.

Appeal from the Circuit Court for
Highlands County; Catherine L. Combee,
Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.



CRENSHAW, MORRIS, and BLACK, JJ., Concur.